Citation Nr: 1615526	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to August 24, 2012 and a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to October 1964.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 

FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear was shown to be productive of the following levels of hearing impairment:  Level III prior to June 29, 2011, Level IV from June 30, 2011 to September 20, 2011, Level II from September 21, 2011 till August 23, 2012, and Level IV thereafter.

2.  The hearing acuity in the Veteran's left ear was shown to be productive of the following levels of hearing impairment:  Level III prior to June 29, 2011, Level IV from June 30, 2011 to September 20, 2011, Level II from September 21, 2011 prior to August 23, 2012, and Level III thereafter.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for bilateral hearing loss were met from June 30, 2011 to September 20, 2011, but not earlier, and from August 24, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board in February 2016, and a copy of the transcript is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.




Hearing Loss

The Veteran is seeking an increased disability rating for his bilateral hearing loss.  For reasons stated infra, the Veteran is entitled to a disability rating of 10 percent from June 30, 2011 to September 20, 2012.  The Veteran's disability rating for bilateral hearing loss shall otherwise remain unchanged.

The Veteran first filed for service connection in April 2005, and, in March 2006, the RO granted service connection and assigned a noncompensable rating effective the date the claim was received.  In July 2010, the Veteran filed an increased rating claim alleging that his hearing loss had gotten worse.  The RO denied the Veteran's claim in October 2010, and he appealed.  In an April 2015 decision review officer decision, the Veteran's disability rating was increased to 10 percent effective August 24, 2012; the date VA received his VA Form 9.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

In July 2010, the Veteran submitted an increased rating claim alleging that his hearing had gotten worse, because he had to start using hearing aids.

The Veteran underwent a VA examination in August 2010.  The examiner noted that the Veteran was wearing bilateral hearing aids.  The measured puretone threshold values were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
55
50
LEFT
35
30
40
65
50

The average pure tone threshold in the Veteran's right ear was 42.5 dB and the average pure tone threshold in the Veteran's left ear was 46.25 dB.  The description of the Veteran's speech recognition score was 80 percent bilaterally.

The Veteran underwent a private auditory evaluation provided by Hearing Healthcare of Illinois in June 2011.  

The results of the audiologic evaluation from the June 2011 test are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  The Court, however, implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
45
50
55
LEFT
35
40
45
65
65

The average pure tone threshold in the Veteran's right ear was approximately 51 dB, and the average pure tone threshold in the Veteran's left ear was approximately 54 dB.  Speech discrimination tests were also conducted.  The Board observes, however, that the private evaluation utilized the Central Institute for the Deaf, Test W-22 (CID-W22) and not the Maryland CNC test as required by 38 C.F.R. § 4.85(a).  See Transcript pp. 6, 12-14.  Therefore, the word recognition scores are not adequate for rating purposes.  38 C.F.R. § 4.85.

In his August 2012 VA Form 9, the Veteran stated that the condition of his hearing loss was worse.

VA treatment records indicate that the Veteran's hearing was evaluated by a VA audiologist in September 2012.  The Veteran's pure tone thresholds revealed no change since testing in August 2010 and word recognition was scored at 88 percent.

The Veteran underwent another VA examination in April 2015.  The measured puretone threshold values were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
65
65
LEFT
45
50
60
70
70

The average pure tone threshold in the Veteran's right ear was 56 dB and the average pure tone threshold in the Veteran's left ear was 63 dB.  The Veteran's speech discrimination scores were 88 percent in the left ear and 82 percent in the right ear.

VA treatment records from July 2010 to April 2015 indicated that the Veteran has bilateral hearing loss, and that he uses bilateral hearing aids.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.

In August 2010 the right ear had a pure tone average of 42.5 dB and a speech recognition description of 80 percent; therefore, the right ear warranted a designation of III. The left ear had a pure tone average of 46.25 dB and a speech recognition description of 80 percent; therefore, the left ear warranted a designation of III.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in August 2010 was noncompensable.

In June 2011 the right ear had a pure tone average of approximately 51 dB.  As noted supra, the speech recognition test conducted at that time was inadequate for rating purposes.  Thus the Board will utilize the speech recognition descriptions from the August 2010 VA examination; 80 percent.  Therefore, the right ear warranted a designation of IV.  The left ear had a pure tone average of approximately 54 dB, and, as previously noted, the Board will utilize a speech recognition description of 80 percent from the August 2010 VA examination.  Therefore, the left ear warranted a designation of IV.  Accordingly, the percentage evaluation in June 2011 was 10 percent.

As previously noted, a September 2012 treatment record indicates that the Veteran's pure tone thresholds remained unchanged from August 2010.  Therefore the Board will utilize the pure tone averages from the August 2010 VA examination.  Additionally, the treatment indicated a word recognition score of 88 percent.  Accordingly, the Veteran's right ear had a pure tone average of 42.5 dB and a speech recognition score of 88 percent.  Therefore, the right ear warranted a designation of II.  Likewise, the Veteran's left ear had a pure tone average of 46.25 and a speech recognition score of 88 percent.  An exceptional pattern of hearing impairment was not shown on examination.  Therefore, the left ear warranted a designation of II.  Accordingly, the percentage evaluation in September 2012 was noncompensable.

In April 2015 the right ear had a pure tone average of 56 dB and a speech recognition score of 82 percent; therefore, the right ear warranted a designation of IV. The left ear had a pure tone average of 63 and a speech recognition score of 88 percent; therefore, the left ear warranted a designation of III.  An exceptional pattern of hearing impairment was not shown on examination.  As a result, the percentage evaluation in April 2015 was 10 percent.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test, § 4.86 does not apply.

The Veteran has provided lay testimony in support of his claim during his February 2016 personal hearing as well as written statements.  Lay testimony describes the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  The Board also notes the July 2011 private medical submitted a by physician competent to opine on the severity of the Veteran's hearing loss and daily functioning.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports, VA treatment records, and the June 2011 private evaluation included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

Here, the weight of the evidence of record indicates that the Veteran's schedular rating should be increased from noncompensable to 10 percent from June 30, 2011 to September 20, 2012, and to this extent, the Veteran's claim is granted.  The weight of the evidence of record fails to demonstrate that the Veteran is entitled to an increased disability rating at any other time during the period on appeal or a disability rating in excess of 10 percent during the period on appeal.  

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran indicated that his hearing had gotten worse.  The schedular criteria applicable to the Veteran's hearing loss provides for compensable ratings based on the severity of the hearing loss as determined by objective measurements of the pure tone thresholds and speech discrimination.  The Board, therefore, finds that the Veteran's hearing impairment is contemplated by the schedular criteria.

The Board acknowledges the fact that the Veteran wears assistive devices (hearing aids) as a result of his bilateral hearing loss. The use of these assistive devices, however, does not make the Veteran's hearing loss unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves consideration of whether referral for an extra-schedular rating is warranted.  Id.  The April 2015 examination report notes that the functional impact of the Veteran's hearing loss is that the Veteran has some communication issues due to his hearing loss.  Additionally, the August 2010 examination report notes that the Veteran's hearing disabilities do not have an have any effect on his daily activities and does not have an effect on his occupation, because he was unemployed.  This indicates that in both cases VA examiners took into consideration the functional effects of the Veteran's hearing loss.  Furthermore, the Board finds that the functional impact described in the April 2015 examination, some difficulty communicating, is not unique or unusual, and, therefore, it is not grounds for extraschedular consideration.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria for bilateral hearing loss, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

The Board has also considered whether TDIU has been implicitly raised by the record.  See Rice.  The Board finds that TDIU has not been raised by the record, because the Veteran has not alleged that he is unable to secure and maintain substantially gainful employment solely due to his hearing loss.

  
ORDER

A disability rating of 10 percent from June 30, 2011 to September 20, 2012 is granted; subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for bilateral hearing loss prior to June 30, 2011, or from September 21, 2012 to August 24, 2012, is denied.

A rating in excess of 10 percent for bilateral hearing loss is denied.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


